IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,036-01


                      EX PARTE DANIEL F. LONGORIA JR, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 12-05-5213-CR-(1) IN THE 221ST DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Ninth Court of Appeals affirmed his conviction. Longoria v.

State, No. 09-13-00169-CR (Tex. App.—Beaumont Jun. 25, 2014)(not designated for publication).

        Applicant contends that he was denied his right to file a petition for discretionary review

because counsel mailed the notification that his conviction had been affirmed to the incorrect

address.
                                                                                                         2

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that Applicant is entitled to relief. The trial court

recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-13-00169-

CR that affirmed his conviction in Cause No. 12-05-05213-CR from the 221st District Court of

Montgomery County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: June 3, 2015
Do not publish